PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/318,209
Filing Date: 16 Jan 2019
Appellant(s): Donnelly et al.



__________________
Donald V. Scaltrito
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 26 Jan. 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 27 May 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.

Claims 1-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over STN (STN database; ED 2 Jun. 2016), in view of Underwood et al. (WO 2015/184099 A1; published 3 Dec. 2015) and Henrottin et al. (Med. Chem. Lett.; published 25 Jan. 2015).

Claims 1-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over STN (STN database; ED 2 Jun. 2016), in view of Underwood et al. (WO 2015/184099 A1; published 3 Dec. 2015) and Henrottin et al. (Med. Chem. Lett.; published 25 Jan. 2015), in further view of Tian et al. (WO 2016/040458 A3; published 7 Mar. 2015).

Claims 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-47 of U.S. Patent No. 9,643,972 B2, in view of Henrottin et al. (Med. Chem. Lett.; published 25 Jun. 2015).

Claims 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-47 of U.S. Patent No. 9,643,972 B2, in view of Henrottin et al. (Med. Chem. Lett.; published 25 Jun. 2015), in further view of Tian et al. (WO 2016/040458 A3; published 7 Mar. 2016).

Claims 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-66 of U.S. Patent No. 10,106,546 B2, in view of Henrottin et al. (Med. Chem. Lett.; published 25 Jun. 2015), and Tian et al. (WO 2016/040458 A3; published 7 Mar. 2016).


(2) Response to Argument

	Appellants assert that those of ordinary skill in the art would not have arrived at any claimed compound without having the benefit of Appellants disclosure.  Neither Underwood nor STN provide any quantitative data regarding F001287’s IDO inhibition properties or other biological or pharmacokinetic properties.  Henrottin does not disclose or suggest that radiolabeled IDO inhibitors make suitable imaging agents.  To the contrary, Henrottin posits that IDO substrates might by suitable imaging agents.  Nowhere in Henrottin is there any disclosure or suggestion that any 18F-labelled IDO inhibitor would be useful for monitoring IDO metabolism.  There is no evidence of record that IDO inhibitors, rather than substrates, are suitable PET imaging agents.  Those of ordinary skill in the art would have reasonably predicted that 18F-F001287 would have been useful PET imaging agents.  Tian proposes that only those IDO inhibitors having cytotoxicity that is significantly greater than the PET imaging dose would be useful as imaging agents.  There is no evidence of record regarding F001287’s cytotoxicity or IDO inhibition activity.  Without cytotoxicity or IDO inhibition information, the cited art would not have informed those of ordinary skill in the art whether 18F-F001287 would have been useful for PET imaging of IDO.

Appellant's arguments have been fully considered but they are not persuasive. Underwood identifies F001287 as an IDO inhibitor that targets IDO.  Underwood teaches the co-18F as a preferred positron-emitting radioisotope.  At example 2, IDO5L was radiolabeled in 3 steps by nucleophilic substitution with NCA [18F]fluoride ion.  At pg. 6, Tian teaches the invention can serve as novel probes for the PET imaging to generate an IDO1 activity profile in vivo that is useful to predict IDO1 related cancer diagnostic and monitor therapeutic efficacy of IDO1 inhibitors.  A recognized advantage is one of the strongest reasons to combine.  It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the IDO inhibitor, F001287, that targets IDO disclosed by STN and Underwood, by substituting the F with 18F in order to gain the advantage of PET imaging IDO expression using an IDO inhibitor and/or monitor therapeutic efficacy of IDO1 inhibitors with the additional advantage of not being involved in the tryptophan and metabolism pathway.  There would have been a reasonable expectation of success because the substitution of one isotope for another is not expected to change the biochemistry and pharmacology of the parent compound.  
It is not hindsight reconstruction when the prior art teaches an advantage for the proposed modification.  It must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).


	Appellants assert that the non-statuatory double patenting rejections are improper and should be reversed.  Neither Henrottin nor Tian provide any suggestion or motivation to those of ordinary skill in the art to modify any claimed compound of the ‘972 patent or the ‘546 patent to produce the claimed 18F-radiolabeled compounds.

	Appellant's arguments have been fully considered but they are not persuasive.  US 9,643,972 B2 and US 10,010,546 B2 claim F001287 as an IDO1 inhibitor.  The teachings of Henrottin and Tian are not deficient for the reasons discussed above.  It would have been obvious to a person of ordinary skill in the art before or on the effective filing date to modify the F001287 claimed by US 9,643,972 B2 and US 10,010,546 B2 by substituting the F with 18F in order to gain the advantage of a PET imaging agent for PET imaging IDO expression.  There would have been a reasonable expectation of success because the substitution of one isotope for another is not expected to change the biochemistry and pharmacology of the parent compound.


For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/SEAN R DONOHUE/Examiner, Art Unit 1618                                                                                                                                                                                                        
Conferees:
/Michael G. Hartley/Supervisory Patent Examiner, Art Unit 1618                                                                                                                                                                                                        




                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.